Case: 14-12683   Date Filed: 10/13/2015   Page: 1 of 7


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12683
                         Non-Argument Calendar
                       ________________________

                        Agency No. A042-257-373



RALPH HUTCHINSON,

                                                                       Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (October 13, 2015)

Before TJOFLAT, WILSON, and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 14-12683      Date Filed: 10/13/2015   Page: 2 of 7


      Ralph Hutchinson, a native and citizen of Jamaica, seeks review of the

Board of Immigration Appeals’ (BIA) order affirming the Immigration Judge’s (IJ)

order of removal and denial of asylum and deferral of removal under the United

Nations Convention Against Torture and Other Cruel, Inhuman, and Degrading

Treatment or Punishment. Hutchinson makes three arguments on appeal. First he

argues that he sufficiently established that he would likely face torture if returned

to Jamaica. Second he argues that the BIA erred in failing to address his claim that

he was deprived of due process when the IJ denied his motion to continue the

hearing so he could obtain counsel. Third he argues that the BIA did not articulate

its decision on his claim that the IJ was biased in terms sufficient to allow for

appellate review. After careful review, we affirm.

                                           I.

      Hutchinson first argues that the torture he experienced in Jamaica was too

extreme to be characterized as “harassment,” so the record does not support the

BIA’s conclusion that he was merely harassed. We lack jurisdiction to review that

decision. We review de novo whether we have jurisdiction over a petition. Tan v.

U.S. Att’y Gen., 446 F.3d 1369, 1373 (11th Cir. 2006). We do not have

jurisdiction to review any final order of removal against an alien who is removable

because he committed an aggravated felony pursuant to the Immigration and

Nationality Act (INA) § 237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii). INA


                                           2
               Case: 14-12683     Date Filed: 10/13/2015    Page: 3 of 7


§ 242(a)(2)(C); 8 U.S.C. § 1252(a)(2)(C). When this bar to judicial review is

implicated, our review is limited. In these cases, the only facts we may review are

whether the petitioner is (1) an alien (2) who is removable (3) based on having

committed a disqualifying offense. Camacho-Salinas v. U.S. Att’y Gen., 460 F.3d
1343, 1346 (11th Cir. 2006) (per curiam). We also retain jurisdiction to review

constitutional claims or questions of law. See INA § 242(a)(2)(D), 8 U.S.C.

§ 1252(a)(2)(D); Camacho-Salinas, 460 F.3d at 1346–47. Hutchinson was

removed based on an aggravated felony conviction pursuant to INA

§ 237(a)(2)(A)(iii), 8 U.S.C. 1227(a)(2)(A)(iii). Because he does not raise a

constitutional claim or question of law, the first claim in his petition is dismissed.

                                          II.

      Hutchinson next argues that the BIA erred in not addressing his claim that

the IJ violated his right to due process by denying his third request for a

continuance to give him more time to hire an attorney. We review an IJ’s denial of

a motion to continue for abuse of discretion. See Zafar v. U.S. Att’y Gen., 461 F.3d
1357, 1362 (11th Cir. 2006). We generally have no power to make de novo

inquiries into matters entrusted to administrative agencies. Gonzales v. Thomas,

547 U.S. 183, 186, 126 S. Ct. 1613, 1615 (2006) (per curiam). Instead, when an

agency has not addressed the “particular issue that a petitioner put before it,” the

proper course is to remand to the agency for additional investigation or


                                           3
              Case: 14-12683     Date Filed: 10/13/2015   Page: 4 of 7


explanation. Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1329 (11th Cir. 2007).

However, we may review these kinds of claims without remand in the “rare

circumstances” in which they turn on a pure question of law. See id. at 1330. As

for Hutchinson’s underlying claim, we review constitutional due process claims de

novo. Avila v. U.S. Att’y Gen., 560 F.3d 1281, 1285 (11th Cir. 2009) (per curiam).

Though there is no Sixth Amendment right to counsel in removal proceedings,

aliens enjoy the right to effective assistance of counsel pursuant to the Due Process

Clause of the Fifth Amendment. Mejia Rodriguez v. Reno, 178 F.3d 1139, 1146

(11th Cir. 1999).

      Hutchinson argues that the IJ denied him a fair and impartial hearing by

denying his third request for a continuance to enable him to hire an attorney.

Because the BIA did not address this claim, we could remand for further

adjudication. However, Hutchinson does not dispute any facts relating to this

claim and the issue here is one of pure law, so we can address it.

      The record does not show that Hutchinson was deprived of his Fifth

Amendment right to effective assistance of counsel. Rather, the IJ gave

Hutchinson several chances to get a lawyer. First, the IJ continued Hutchinson’s

March 20, 2013, hearing specifically to allow Hutchinson’s brother to hire him an

attorney, as Hutchinson had requested. When granting this continuance, the IJ said

that he could not appoint Hutchinson a lawyer and warned that he would address


                                          4
              Case: 14-12683     Date Filed: 10/13/2015   Page: 5 of 7


the government’s allegations at the next hearing even if Hutchinson had not hired a

lawyer. Even so, when Hutchinson appeared without counsel at the next hearing

four months later, the IJ granted a second continuance to give him more time to

hire a lawyer. The IJ again warned that he would address the government’s

allegations at the next hearing even if Hutchinson had not then hired a lawyer.

      At the next hearing on September 16, 2013, Hutchinson still had no lawyer

and requested a third continuance. Asked whether a continuance was warranted,

the government proposed that the IJ at least resolve the allegations regarding

removal and leave any other issues for a later date so that Hutchinson would still

have time to hire a lawyer as to those. The IJ denied Hutchinson’s continuance

request and found him removable based on a 2012 conviction for attempted first-

degree murder in Florida, as authorized by INA § 237(a)(2)(A)(iii), 8 U.S.C.

1227(a)(2)(A)(iii). No other issue was resolved at this hearing, and the IJ gave

Hutchinson sixty additional days to file an asylum application. Hutchinson again

appeared without counsel at the next hearing on January 21, 2014. This time, he

requested no continuance.

      In light of this series of allowances and warnings, we find that that the IJ

afforded Hutchinson sufficient due process. His petition is denied as to this claim.

                                         III.




                                          5
              Case: 14-12683       Date Filed: 10/13/2015   Page: 6 of 7


      Finally, Hutchinson challenges the BIA’s denial of his claim that the IJ was

not impartial. He argues that the BIA’s opinion was not expressed in terms

sufficient to allow this court to review whether the BIA gave reasoned

consideration to the question of whether the IJ acted impartially in questioning

Hutchinson extensively in contrast to the brief questioning of the government.

      When the BIA upholds an IJ’s findings, we review the BIA and IJ’s

conclusions of law de novo and findings of fact for substantial evidence.

Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350 (11th Cir. 2009). The BIA

must give “reasoned consideration” to a petition for relief from removal. Perez-

Guerrero v. U.S. Att’y Gen., 717 F.3d 1224, 1232 (11th Cir. 2013) (per curiam).

Specifically, the BIA must consider the issues raised and announce its decision in

terms sufficient to enable a reviewing court to perceive that it heard and thought,

rather than merely reacting. Id.

      The BIA expressed its denial of Hutchinson’s bias claim in terms sufficient

to allow appellate review. In denying Hutchinson’s claim, the BIA cited the broad

authority of an IJ to regulate the course of a removal proceeding and to interrogate,

examine, and cross-examine the alien who faces removal. See INA § 240(b)(1); 8

U.S.C. § 1229a(b)(1) (“The immigration judge shall administer oaths, receive

evidence, and interrogate, examine, and cross-examine the alien and any

witnesses.”). To the extent Hutchinson argues that the BIA’s decision was simply


                                           6
              Case: 14-12683     Date Filed: 10/13/2015     Page: 7 of 7


incorrect, the record supports the BIA’s conclusions. The IJ was authorized by

statute to examine Hutchinson during the hearing, and the IJ’s questions reflect no

bias, but rather a desire to elicit information about Hutchinson’s claims.

Hutchinson’s petition is denied as to this claim as well.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                          7